Opinion by
Rao, J.
It was stipulated that certain items of the merchandise are similar in all material respects to the paper napkins which were the subject of Freund Mayer & Co., Inc. v. United States (39 C. C. P. A. 123, C. A. D. 474). Upon the agreed statement of facts and following the cited authority, it was held that the merchandise entered prior to January 1, 1948, is dutiable at 30 percent under the provision in paragraph 1413 for paper, embossed, cut, die-cut, or stamped into shapes, and that which was entered subsequent to said date is dutiable at 15 percent under said paragraph, as modified by the General Agreement on Tariffs and Trade (T. D. 51802). It was further stipulated that other items of the merchandise consist of manufactures of paper wadding or manufactures of pulp wadding similar in all material respects to importations of manufactures of paper wadding and manufactures of pulp wadding which are currently being so classified pursuant to the provisions of paragraph 1404, as modified by T. D. 51802. Upon the agreed statement of facts, it was held that such merchandise is dutiable at 6 cents per pound and 7)4 percent ad valorem under said paragraph, as modified by T. D. 51802.